                                                                                                              WHITNEY POWER
                                                                                                              MICHELE POWER
                                                                                                              POWER & POWER LAW, LLC
                                                                                                              10950 O’MALLEY CENTRE DR., STE C
                                                                                                              ANCHORAGE, ALASKA 99515
                                                                                                              Telephone: 907-222-9990
                                                                                                              Facsimile: 800-840-0980
                                                                                                              admin@akpowerlaw.com

                                                                                                              Attorneys for Plaintiff


                                                                                                                                 IN THE UNITED STATES DISTRICT COURT

                                                                                                                                        FOR THE DISTRICT OF ALASKA

                                                                                                              CHRISTINA GARCIA,

                                                                                                                                   Plaintiff,
                                                                                                                                                               Case No. ________ Civ (______)
                                                                                                              vs.

                                                                                                              VITUS ENERGY, LLC,
                                                                                                                                                             COMPLAINT FOR DAMAGES
                                                                                                                                   Defendant.
                     10950 O'Malley Centre Drive, Suite C Anchorage, AK 99515
POWER & POWER LAW, LLC




                                                                                                                    Plaintiff, Christina Garcia, by and through counsel Power & Power Law,
                                Tele: 907.222.9990 / Fax: 800.840.0980
                                                                                Email: admin@akpowerlaw.com




                                                                                                              LLC, for her complaint against Defendant, alleges as follows:
                                          Attorneys at Law




                                                                                                                                          Parties and Jurisdiction

                                                                                                              1.    This action is a civil action where the matter in controversy exceeds the

                                                                                                                    sum or value of $75,000, exclusive of interest and costs, and is between

                                                                                                                    citizens of different States, and jurisdiction arises under 28 U.S.C. §




                                                                                                              Case 3:20-cv-00249-JMK Document 1 Filed 10/06/20 Page 1 of 7
                                                                                                                   1332(a)(1).

                                                                                                              2.   At the time of the conduct that forms the basis for Plaintiff’s Complaint,

                                                                                                                   Christina Garcia, was a resident of Empire, California. Ms. Garcia

                                                                                                                   remains a resident of California.

                                                                                                              3.   Defendant Vitus Energy, LLC, (“Vitus”) is incorporated under the laws of

                                                                                                                   Alaska, and at all times relevant to this action provided services to

                                                                                                                   western Alaska. Its corporation headquarters is located in Anchorage,

                                                                                                                   Alaska.



                                                                                                                                     Common Factual Allegations

                                                                                                              4.   On or about October 19, 2018, Kevin Dewitt was employed by Vitus on

                                                                                                                   one of its tugboats, which operated on the navigable waters near Snag

                                                                                                                   Point where the Wood River flows into the Nushagak River, just outside

                                                                                                                   of Dillingham, Alaska.
                     10950 O'Malley Centre Drive, Suite C Anchorage, AK 99515




                                                                                                              5.   On that date, Kevin Dewitt left the tugboat and went into Dillingham. At
POWER & POWER LAW, LLC




                                                                                                                   some point, he consumed alcohol. He realized that he left his wallet on the
                                Tele: 907.222.9990 / Fax: 800.840.0980
                                                                                Email: admin@akpowerlaw.com




                                                                                                                   tugboat and traveled back to the tugboat via a Vitus skiff to retrieve it.
                                          Attorneys at Law




                                                                                                              6.   The Vitus skiff lacked seating and was improperly maintained and

                                                                                                                   equipped for the use and dangers involved in boating on the Nushagak

                                                                                                                   and the Wood rivers.

                                                                                                              7.   Mr. Dewitt invited Plaintiff Christian Garcia to accompany him as he

                                                                                                                   travelled via the Vitus skiff to retrieve his wallet from the tugboat.




                                                                                                              Case 3:20-cv-00249-JMK Document 1 Filed 10/06/20 Page 2 of 7
                                                                                                              8.    Because the skiff was not equipped with seating, there was no place for

                                                                                                                    Ms. Garcia to safely sit. She braced herself against a cabinet/console in

                                                                                                                    the skiff as they travelled to the Vitus tugboat to retrieve Mr. Dewitt’s

                                                                                                                    wallet.

                                                                                                              9.    After retrieving the wallet, Mr. Dewitt piloted the skiff toward

                                                                                                                    Dillingham but did so negligently, in such way as to cause the skiff to hit

                                                                                                                    a sand bar.

                                                                                                              10.   When the skiff hit the sand bar, it did so with such great force that Ms.

                                                                                                                    Garcia’s body was thrown forward and she was seriously injured.

                                                                                                              11.   Ms. Garcia suffered damages, both past and future, including but not

                                                                                                                    limited to physical and psychological injuries, lost earnings, medical

                                                                                                                    expenses, pain and suffering, inconvenience, and loss of enjoyment of life.



                                                                                                                                            Claims For Relief:
                     10950 O'Malley Centre Drive, Suite C Anchorage, AK 99515




                                                                                                                                                  Count I
                                                                                                                                             Negligence Per Se
POWER & POWER LAW, LLC

                                Tele: 907.222.9990 / Fax: 800.840.0980




                                                                                                              12.   Plaintiff incorporates by reference all prior allegations herein.
                                                                                Email: admin@akpowerlaw.com




                                                                                                              13.   On or about October 19, 2018, Defendant’s employee, Kevin Dewitt, was
                                          Attorneys at Law




                                                                                                                    negligent per se, when he operated Defendant’s skiff while under the

                                                                                                                    influence of an alcoholic beverage, in violation of AS 28.35.030.

                                                                                                              35.   Kevin Dewitt’s negligence per se was the legal cause of the collision with

                                                                                                                    the sand bar, resulting in damage to plaintiff, both past and future,

                                                                                                                    including but not limited to physical and psychological injuries, lost




                                                                                                              Case 3:20-cv-00249-JMK Document 1 Filed 10/06/20 Page 3 of 7
                                                                                                                    earnings, medical expenses, pain and suffering, inconvenience and loss of

                                                                                                                    enjoyment of life, in an amount to be proven at trial, but in any event in

                                                                                                                    excess of $75,000.



                                                                                                                                                  Count II
                                                                                                                                                 Negligence

                                                                                                              14.   Plaintiff incorporates by reference all prior allegations herein.

                                                                                                              15.   Defendant’s employee, Kevin Dewitt, owed a duty to Plaintiff to operate

                                                                                                                    the Vitus skiff in a safe manner.

                                                                                                              16.   Mr. Dewitt breached this duty by operating the skiff in an unsafe manner.

                                                                                                              17.   As a result of this breach, Kevin Dewitt negligently operated Vitus’s skiff

                                                                                                                    in such way as to cause the skiff to hit a sand bar, seriously injuring

                                                                                                                    Plaintiff.

                                                                                                              18.   As a direct result of the Kevin Dewitt’s conduct, Plaintiff suffered

                                                                                                                    damages, both past and future, including but not limited to physical and
                     10950 O'Malley Centre Drive, Suite C Anchorage, AK 99515




                                                                                                                    psychological injuries, lost earnings, medical expenses, pain and
POWER & POWER LAW, LLC

                                Tele: 907.222.9990 / Fax: 800.840.0980




                                                                                                                    suffering, inconvenience and loss of enjoyment of life, in an amount to be
                                                                                Email: admin@akpowerlaw.com




                                                                                                                    proven at trial, but in any event in excess of $75,000.
                                          Attorneys at Law




                                                                                                                                                Count III
                                                                                                                                          Negligent Entrustment

                                                                                                              36.   Plaintiff incorporates by reference all prior allegations herein.

                                                                                                              37.   Defendant Vitus has a duty to act reasonably in providing and/or




                                                                                                              Case 3:20-cv-00249-JMK Document 1 Filed 10/06/20 Page 4 of 7
                                                                                                                    entrusting its property, including its skiffs, to third persons.

                                                                                                              38.   Defendant Vitus violated this duty when it permitted Mr. Dewitt use of

                                                                                                                    the skiff when it knew or should have known that Mr. Dewitt intended or

                                                                                                                    was likely to use the skiff in a manner that created an unreasonable risk

                                                                                                                    of harm to others.

                                                                                                              39.   As a direct result of the Defendant’s conduct Plaintiff suffered damages,

                                                                                                                    both past and future, including but not limited to physical and

                                                                                                                    psychological injuries, lost earnings, medical expenses, pain and

                                                                                                                    suffering, inconvenience and loss of enjoyment of life, in an amount to be

                                                                                                                    proven at trial, but in any event in excess of $75,000.


                                                                                                                                              Count IV
                                                                                                                             Negligent Hiring, Training and Supervision

                                                                                                              40.   Plaintiff incorporates by reference all prior allegations herein.

                                                                                                              41.   Defendant Vitus had a duty to act reasonably in the hiring, training and
                     10950 O'Malley Centre Drive, Suite C Anchorage, AK 99515




                                                                                                                    supervision of its employees.
POWER & POWER LAW, LLC




                                                                                                              42.   Defendant Vitus breached its duty by failing to exercise due care in the
                                Tele: 907.222.9990 / Fax: 800.840.0980
                                                                                Email: admin@akpowerlaw.com




                                                                                                                    hiring, training and supervision its employees, including Kevin Dewitt.
                                          Attorneys at Law




                                                                                                              43.   As a result of Defendant’s breach of duty to properly hire, train, and

                                                                                                                    supervise Kevin Dewitt and other personnel, Plaintiff suffered damages,

                                                                                                                    both past and future, including but not limited to physical and

                                                                                                                    psychological injuries, lost earnings, medical expenses, pain and

                                                                                                                    suffering, inconvenience and loss of enjoyment of life, in an amount to be




                                                                                                              Case 3:20-cv-00249-JMK Document 1 Filed 10/06/20 Page 5 of 7
                                                                                                                    proven at trial, but in any event in excess of $75,000.



                                                                                                                                                 Count V
                                                                                                                                            Vicarious Liability

                                                                                                              44.   Plaintiff incorporates by reference all prior allegations herein.

                                                                                                              45.   The actions of Kevin Dewitt in transporting Plaintiff occurred during the

                                                                                                                    course of his employment with Defendant Vitus.

                                                                                                              46.   Kevin Dewitt was aided in the commission of acts injurious to Plaintiff by

                                                                                                                    his agency relationship with Vitus.

                                                                                                              47.   Defendant Vitus’s vicarious liability stems from theories of respondeat

                                                                                                                    superior, aided-in-agency and non-delegable duty.

                                                                                                              48.   Defendant Vitus is vicariously liable for the actions of its employee, Kevin

                                                                                                                    Dewitt, and all injuries and damages caused thereby or resulting

                                                                                                                    therefrom. As a result, Defendant Vitus is liable for all Plaintiff’s

                                                                                                                    damages both past and future, including but not limited to physical and
                     10950 O'Malley Centre Drive, Suite C Anchorage, AK 99515




                                                                                                                    psychological injuries, lost earnings, medical expenses, pain and
POWER & POWER LAW, LLC

                                Tele: 907.222.9990 / Fax: 800.840.0980




                                                                                                                    suffering, inconvenience and loss of enjoyment of life, in an amount to be
                                                                                Email: admin@akpowerlaw.com




                                                                                                                    proven at trial, but in any event in excess of $75,000.
                                          Attorneys at Law




                                                                                                                                                 Count VI
                                                                                                                                             Punitive Damages

                                                                                                              49.   Plaintiff incorporates by reference all prior allegations herein.

                                                                                                              50.   The actions of Defendant were outrageous or evidenced reckless




                                                                                                              Case 3:20-cv-00249-JMK Document 1 Filed 10/06/20 Page 6 of 7
                                                                                                                    indifference to the interests of Plaintiff.

                                                                                                              51.   Under A.S. 09.17.020, Plaintiff is entitled to an award of punitive

                                                                                                                    damages against Defendant, in an amount to be proven at trial.




                                                                                                                    WHEREFORE, Plaintiff requests the following relief:

                                                                                                              1.    For compensatory damages in an amount to be determined at trial, but in

                                                                                                                    any event greater than $75,000;

                                                                                                              2.    For an award of punitive damages;

                                                                                                              3.    For costs, interest and attorney’s fees incurred in bringing this action; and

                                                                                                              4     Such other relief as this Court may deem necessary and proper.


                                                                                                                    RESPECTFULLY SUBMITTED this 5th day of October 2020, at

                                                                                                              Anchorage, Alaska.
                                                                                                                                                              POWER & POWER LAW, LLC
                                                                                                                                                              Attorneys for Plaintiff
                     10950 O'Malley Centre Drive, Suite C Anchorage, AK 99515
POWER & POWER LAW, LLC

                                Tele: 907.222.9990 / Fax: 800.840.0980




                                                                                                                                                          By: ___/s/ Whitney Power____________
                                                                                                                                                                     WHITNEY POWER
                                                                                Email: admin@akpowerlaw.com




                                                                                                                                                                     ABA NO.: 1005010
                                          Attorneys at Law




                                                                                                              Case 3:20-cv-00249-JMK Document 1 Filed 10/06/20 Page 7 of 7
